Case: 20-30352       Document: 00515624703             Page: 1     Date Filed: 11/03/2020




              United States Court of Appeals
                   for the Fifth Circuit
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                     No. 20-30352
                                                                          November 3, 2020
                                   Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
   Tammi Ladner,

                                                                  Plaintiff—Appellant,

                                           versus

   Walmart, Incorporated,

                                                                 Defendant—Appellee.


                    Appeal from the United States District Court
                        for the Eastern District of Louisiana
                                 No. 2-18-CV-10067


   Before King, Smith, and Wilson, Circuit Judges.
   Per Curiam:*
          Tammie Ladner, a Walmart employee, alleges that, after she reported
   that another employee had sexually harassed her, an unrelated group of un-
   identified employees retaliated by deliberately making fecal messes in the
   restrooms that she was required to clean. But Ladner has no evidence that


          *
              Pursuant to 5th Circuit Rule 47.5, the court has determined that this opin-
   ion should not be published and is not precedent except under the limited circumstances
   set forth in 5th Circuit Rule 47.5.4.
Case: 20-30352        Document: 00515624703               Page: 2      Date Filed: 11/03/2020




                                          No. 20-30352


   that campaign of “fecal harassment” was connected in any way to her
   reporting the sexual harassment. Therefore, we affirm summary judgment.

                                                I.
           Ladner worked as a maintenance associate at a Walmart from 2011–
   2017, then transferred to another store. Part of her job was cleaning the rest-
   rooms, which she did without incident until 2014, when an employee named
   Harry Masson began sexually harassing her by inappropriately brushing by
   her and touching her backside.
           Ladner claims she reported Masson’s harassment to Albert Hevener,
   who was both her significant other and her supervisor. Ladner additionally
   contends that she later reported the harassment to Ned DiGiovanni, an
   hourly supervisor in Masson’s department, and requested that he inform the
   store manager.1 Finally, Ladner alleges that she eventually reported Mas-
   son’s behavior to management.2 Walmart has no record of any of the alleged
   complaints. But we assume for purposes of Walmart’s summary judgment
   motion that at least one of those purported reports made management aware
   of Ladner’s harassment allegations.
           A few months after one of those reports, Ladner saw Masson go into
   a back office with a few unidentified floor managers. She does not know what
   they discussed, but she saw Harry exit the meeting with a “you-can’t-smile-



           1
           DiGiovanni denied that Ladner ever complained to him about Masson’s behavior.
   For purposes of Walmart’s summary judgment motion, however, we assume that she did.
           2
             It’s unclear which manager, specifically, Ladner alleges she reported the harass-
   ment to. In her deposition, she claimed to have reported it to Steve LeBlanc, but he trans-
   ferred from the store in 2013, before Ladner alleges the harassment took place. Later in her
   deposition, she claims she reported it to Lacey McGuire, the manager who, she alleges,
   replaced LeBlanc. For purposes of Walmart’s summary judgment motion, we assume she
   informed at least one manager.




                                                2
Case: 20-30352        Document: 00515624703             Page: 3      Date Filed: 11/03/2020




                                        No. 20-30352


   big-enough, hee-hee-hee look on his face.”
           Ladner alleges that, within a week of that meeting, she began facing
   retaliatory harassment.       Specifically, she “began to notice deliberately
   smeared fecal messes” in some of the restrooms and posits that other
   employees were responsible. The messes initially started happening in the
   women’s restroom. Ladner avers that she saw a group of women 3 who, she
   believed, worked in the fitting room, pick up rubber gloves, head toward a
   restroom, and return with smiles, announcing that someone had made a
   mess. Ladner alleges she would then find feces smeared in various places and
   the gloves in the bathroom garbage with feces on them. She reports that
   others who looked at the messes agreed they seemed deliberate. After a
   while, Ladner reports that she no longer saw those women and that, for a
   time, the fecal messes slowed down, but did not stop. Approximately 6–8
   months later, Ladner began noticing messes in the men’s restroom. She
   asserts that they were made by employees who worked in unloading.
           Other employees’ statements indicate that fecal messes seem to be an
   unfortunate reality of the bathrooms at that store. During Ladner’s tenure,
   the messes also happened while other maintenance employees were sched-
   uled to clean the bathrooms. And similar messes occurred both before Lad-
   ner began working there and after she transferred. Ladner does not deny this
   but asserts that the messes increased in frequency and magnitude in the years
   following her reporting Masson’s alleged sexual harassment.

                                              II.
           Ladner sued, claiming the messes were retaliation for her reporting
   sexual harassment. Following discovery, Walmart moved for summary judg-


           3
            Ladner is unable to identify the women, claiming that they would hide their name
   tags from her.




                                              3
Case: 20-30352      Document: 00515624703            Page: 4    Date Filed: 11/03/2020




                                      No. 20-30352


   ment. It denied that the fecal messes could be attributed to it and contended
   that it did not take any adverse employment action against Ladner but instead
   gave her annual positive evaluations and raises. The district court granted
   summary judgment on the ground that Ladner had not established two ele-
   ments of a prima facie case: an adverse employment action and a causal con-
   nection. Ladner appeals.

                                          III.
          Title VII “prohibits an employer from discriminating against an
   employee . . . because that individual . . . made a charge, testified, assisted, or
   participated in a Title VII proceeding or investigation.” Burlington N. &
   Santa Fe Ry. Co. v. White, 548 U.S. 53, 56 (2006) (cleaned up). Where the
   retaliation claim is “based on circumstantial evidence, we apply the McDon-
   nell Douglas framework.” Brown v. Wal-Mart Stores E., L.P., 969 F.3d 571,
   577 (5th Cir. 2020); see McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802–
   04 (1973). McDonnell Douglas provides a three-step framework for analyzing
   retaliation claims. First, plaintiff must “establish a prima facie case of unlaw-
   ful retaliation.” Byers v. Dall. Morning News, Inc., 209 F.3d 419, 427 (5th Cir.
   2000). Second, if the plaintiff does so, the employer must then “articulate a
   legitimate, non-discriminatory reason” for its actions. Id. If it does so, the
   plaintiff must prove that the proffered reason was “a pretext for unlawful
   retaliation.” Id. The district court considered only whether Ladner estab-
   lished a prima facie case, so we limit our review to the first step.
          The prima facie case for retaliation under Title VII has three elements.
   The plaintiff must show that “(1) she engaged in a protected activity; (2) she
   suffered an adverse employment action; and (3) a causal connection exists
   between the protected activity and the adverse employment action.” Brown,
969 F.3d at 577 (internal quotation marks omitted). Because Ladner cannot
   show a causal connection, we discuss only that element.




                                           4
Case: 20-30352         Document: 00515624703                Page: 5       Date Filed: 11/03/2020




                                           No. 20-30352


           To establish a causal connection, “the evidence must show that the
   employer’s decision to [take adverse action] was based in part on knowledge
   of the employee’s protected activity.” Sherrod v. Am. Airlines, Inc., 132 F.3d
1112, 1122 (5th Cir. 1998). Ladner has no evidence that the unidentified
   employees who she alleges made the fecal messes had any knowledge of her
   reporting the sexual harassment. She acknowledges that neither the “fitting
   room ladies” nor the “unloaders” knew her or Harry. She also has “no
   idea” whether any manager told the employees allegedly making the messes
   about her sexual harassment complaint. The only evidence she can point to
   is Harry’s smile after the meeting with management, even though she
   admittedly has no knowledge of what they discussed.
           Ultimately, Ladner hinges causation on the temporal proximity be-
   tween Harry’s meeting with the floor managers and the fitting room ladies’
   beginning to make fecal messes. She alleges that it started within a week. It
   is true that “temporal proximity between protected activity and alleged
   retaliation is sometimes enough to establish causation at the prima facie
   stage.” Porter v. Houma Terrebonne Hous. Auth. Bd. of Comm’rs, 810 F.3d
940, 948 (5th Cir. 2015).4 But, for two reasons, the timeline does not estab-
   lish causation.



           4
              The district court erred in stating that temporal proximity can never be sufficient
   to establish causation. That error is understandable, however, given the seemingly con-
   tradictory caselaw. The cases, however, are not contradictory, and we take this opportunity
   to reiterate the clarification we provided in Brown. At the first step of the McDonnell
   Douglas analysis, to establish a prima facie case, “a plaintiff can meet his burden of causation
   simply by showing close enough timing between his protected activity and his adverse
   employment action.” Brown, 969 F.3d at 578 (quoting Garcia v. Prof’l Contract Servs., Inc.,
   938 F.3d 236, 243 (5th Cir. 2019)). At the third step of McDonnell Douglas, where a plaintiff
   must show a defendant’s neutral explanation was pretext, however, temporal proximity is
   “relevant to, but not alone sufficient” to prevail. Id. at 579 (citing Strong v. Univ. Health-
   care Sys., L.L.C., 482 F.3d 802, 808 (5th Cir. 2007)).




                                                  5
Case: 20-30352         Document: 00515624703               Page: 6      Date Filed: 11/03/2020




                                          No. 20-30352


           First, temporal proximity is only “sometimes enough to establish
   causation.” Id. (emphasis added). It is not the case that temporal proximity,
   even a very close one, establishes causation as a rule. To the contrary, “even
   at the prima facie stage, temporal proximity can only establish a causal link
   when it is connected to the decision maker’s knowledge of the protected
   activity.” Thompson v. Somervell Cty., Tex., 431 F. App’x 338, 342 (5th Cir.
   2011) (per curiam). Ladner has no evidence that the employees allegedly
   making the fecal messes had any knowledge of her reporting the sexual
   harassment. Therefore, temporal proximity, without a showing of knowl-
   edge, cannot establish causation.
           Second, even if a close temporal proximity did establish causation as a
   rule, it is not present here. Though we take as true Ladner’s claim that the
   first instance of fecal messes she noticed began shortly after Harry’s meeting
   with management, the evidence shows that was not the first instance of
   messes. Ladner does not deny Walmart’s evidence that the messes began
   before Ladner even started working there nor that they continued after she
   departed. Even if they increased in magnitude and frequency after manage-
   ments’ meeting with Harry, that shows that the fact of the messes overall
   lacks the close temporal proximity needed to establish causation.
           Because Ladner cannot establish the causation element of the prima
   facie case, the summary judgment is AFFIRMED.5




           5
             Because the lack of causation is sufficient to affirm, we decline to address whether
   the harassment constitutes an adverse employment action or whether Walmart’s failure to
   discuss the controlling caselaw on that element in the district court constitutes waiver.




                                                 6